DETAILED ACTION
Response to Amendment/ACFP 2.0
Applicant's amendments filed July 21st, 2022 have NOT been entered due to the After Final Consideration Program (AFCP 2.0) request being improper for at least the following reason(s):
Applicant has broadened the scope of independent claim 1 by removing claim elements. A proposed amendment must “not broaden the scope of the independent claim in any aspect”. See <After Final Consideration Pilot 2.0 | USPTO>.
The subject matter added to claim 1 has never been previously been claimed and requires further search and/or consideration beyond the scope and time limits allotted by the after final program.
Therefore, the response is being treated under pre-program after final procedures.

The Examiner will also not enter the amendments via pre-program procedure for the following reason(s):
The subject matter added to claim 1 raises new issues that would require further search and consideration beyond that of after final procedures and time limits, potentially adds new matter. This issues comprise but are not limited to the following:
It is unclear if the armrest is being positively claimed “for an armrest” being followed by “located in the armrest”, only being positively claimed in claim 32. This is confusing and unclear.
By moving certain subject matter to claim 2, Applicant has removed essential structural relationships and conceptual claim elements, creating indefiniteness and antecedent basis issues (e.g. “the pre-heated or pre-cooled air”).
Applicant states that the added subject matter was formed from the disclosure of Fig. 2, but is unclear if that is fully supported or made clear by Fig. 2 or what additional context is needed to make sense of the newly claimed subject matter, with their scope possibly leading to enablement issues. Applicant claims that the inlets/outlets extend through the first air-distribution layer transverse to a longitudinal axis, but Fig. 2 or the remainder of the disclosure does not make the claimed structural relationships clear (i.e. Is the transverse extension through the thickness like a hole {possibly implied?} or as channels/grooves/passages along a lateral or diagonal axis {not shown or made clear}, or another interpretation?).
In claim 4, it allows for the air inlets and/or outlets to be unevenly distributed, which broadens the scope of the new independent claim and creates Section 112, 4th paragraph issues.
Lastly, all of the subject matter regarding the air inlets/outlets in the specific pattern as proposed/claimed, especially in the context of not requiring a second layer have not been previously examined and would require further search and consideration.

In conclusion, the proposed claims as amended will not been entered under either under the program or pre-program after final procedures. As a result, any consideration of Applicant’s arguments will be done when sufficient time is given and available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 22nd, 2022